DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2019 and 07/13/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the bearing floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims should depend from claim 7.
Claim 12 and 13 recites the limitation "the first track beam and the second track beam" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. The claims should depend from claim 7.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 12, 15, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Austin (5,445,080). Austin discloses a rail transport system, comprising: a rail (1), with a first concave portion (see figure 1) built thereon; and a rail vehicle, comprising a bogie and a vehicle body, wherein the bogie has a second concave portion for straddling the rail (fig. 1), the bogie movably straddles the rail, and the vehicle body is connected to the bogie and is pulled by the bogie to move along the rail (abstract); [claim 12] wheels are shown in figure 1 along with drive assembly (13); [claim 15] horizontal wheels (5) are shown in figure 1; [claim 18] see figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin (5,445,080) in view of Henderson (2002/0162478). Austin discloses the rail transport set forth above, but does not disclose the escape passage. However, Henderson does disclose the escape passage (57). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the escape passage disclosed in Henderson to provide a teaching in view of Austin. The motivation for doing so would have been to get out of the system in case of an emergency; [claims 3, 4, and 5] see paras. 20-22; [claim 6] see para. 22; [claim 7] track beams 33 are shown in figure 2a; [claim 8] connecting beams (43) are shown in figure 1; support plates/frame (45, 51, 52) are shown in figure 3; [claim 9] figure 1; [claim 10] see figure 1; [claim 11] see figure 2a.
Allowable Subject Matter
Claims 13, 14, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617